IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-77,166-03


ROBERTO GARCIA, Relator

v.

BEXAR COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1999-CR-5739
IN THE JUDICIAL DISTRICT COURT FROM BEXAR COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the Judicial District Court of Bexar County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Bexar County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); or stating that
Relator has not filed an application for habeas corpus in Bexar County.  Should the response include
an order designating issues, proof of the date the district attorney's office was served with the habeas
application shall also be submitted with the response. 
	This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.

Filed: November 21, 2012
Do not publish